United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4507
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Gary Lynn Sanders

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: July 19, 2017
                                 Filed: July 24, 2017
                                    [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      In this direct criminal appeal, Gary Sanders challenges the sentence the district
     1
court imposed after he pleaded guilty to drug charges, pursuant to a written plea

         1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
agreement. His counsel has moved to withdraw and submitted a brief under Anders
v. California, 386 U.S. 738 (1967), raising the issue that the government breached the
plea agreement by not agreeing to a sentence below the statutory minimum, and
therefore invalidated the appeal waiver; and that the sentence was unreasonable.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that the government did not breach the plea agreement, as it did
not promise to move for a sentence below the statutory minimum, see United States
v. Kelly, 18 F.3d 612, 615, 617 (8th Cir. 1994); Sanders entered into the plea
agreement and the appeal waiver knowingly and voluntarily, see Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997); the argument falls within the scope of the
waiver; and no miscarriage of justice would result from enforcing the waiver, see
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review); United
States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-